DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/30/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 7-13 are pending. Claims 7 and 10-12 have been amended. Claim 7 is the only independent claim. This Allowance is in response to the “Amendments and remarks” received on 3/8/2021.



Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 3/8/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 7-13 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 7-13 have been withdrawn.
Allowable Subject Matter
With respect to Claims 7-13: Claim 7 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 7 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “the virtual traffic sign is associated with traffic control signaling received by the radio transceiver via the V2X wireless communication network; and the message farther indicates a total number of states of the plurality of states and a probability for each particular state of the plurality of states that the particular state will apply to the vehicle; and identify a traffic action to take based on the state of the virtual traffic sign, the total number 
The closest prior art of reference is Venkatraman et al. (United States Patent Publication 2018/0061251). Venkatraman is also drone signaling system, however Venkatraman does not specifically state a system with the limitations as cited above.
Another prior art of reference is Altmannshofer et al. (United States Patent Publication 2018/0162409). Altmannshofer is also system and method for predicting traffic lights ahead of a vehicle, however Altmannshofer does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claim 7 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESS WHITTINGTON/Examiner, Art Unit 3669